Citation Nr: 0844050	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $1,322.00.



WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, denying wavier of indebtedness.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In reporting new dependents upon his marriage in 
September 2004, the veteran failed to accurately report the 
income of his new wife, by submitting an Improved Pension 
Eligibility Verification Report, VA Form 21-0517-1, on 
November 22, 2004, stating that his wife's annual income was 
$11,448.00, rather than her actual annual income of 
$24,752.00.

2.  The veteran corrected this misinformation by a telephonic 
contact on December 17, 2004, but by that time the 
overpayment had already been effectively created.  

3.  The resulting indebtedness to the Government, in the 
amount of $1,322.00, was created by the veteran's having 
acted in bad faith in under-reporting his new wife's income.

CONCLUSIONS OF LAW

1.  There is a valid debt in the amount of $1,322.00, 
resulting from payment of non-service-connected disability 
pension benefits, when the veteran was entitled to none due 
to excessive income, for the period from September 2004 
through December 2004.  38 U.S.C.A. § 1503 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.271 (2008).  

2.  The criteria are not met for waiver of recovery of the 
overpayment in the amount of $1,322.00.  38 U.S.C.A. §§ 5302 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters:  Duty to Notify and Assist

Regarding the duty to notify and assist, the Board notes that 
a judicial decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In reaching that decision, the United States Court of Appeals 
for Veterans Claims (Court) observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application. 
38 U.S.C.A. § 5302(a).

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt and of the collection methods to be employed.  38 
C.F.R. § 1.911(d) (2008).  The individual must also be 
notified of his or her rights and remedies, specifically, 
that he may informally dispute the debt, or the amount of the 
debt; that he may request a waiver; that he may request a 
hearing; and that he may appeal the underlying debt.  38 
C.F.R. § 1.911(b), (c).  This information was provided to the 
appellant.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in letters sent to the veteran, the June 2005 
waiver decision, and an October 2005 statement of the case.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status report.  The appellant requested 
a hearing, and a videoconference hearing was afforded him 
before the undersigned Veterans Law Judge in November 2008.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

II.  Factual Background and Preliminary Findings

The veteran failed to timely report his wife's correct 
income, despite timely requests by VA, and hence failure to 
report that income constituted fault on the part of the 
veteran, and creation of the debt was wholly the fault of the 
veteran.  

At his November 2008 hearing, the veteran contended that on 
September 15, 2004, following his September 13, 2004, 
marriage, he filed paperwork informing of that change in 
family status.  He further testified that on October 28, 
2004, he was sent a letter asking for information about 
changes in status as related to his recent marriage, and that 
he responded appropriately.  However, the record reflects 
that at no time prior to December 17, 2004, did the veteran 
provide accurate information concerning his wife's income.  
Rather, information he provided on September 15, 2004, 
included no details as to his wife's income, and on November 
22, 2004, in response to an October 28, 2004, RO query 
letter, the veteran submitted a VA Form 21-0517-1 indicating 
his wife's annual income was $11,448.00, rather than her 
actual annual income of $24,752.00.  

In a letter dated September 17, 2004, the RO informed the 
veteran that they were commencing his pension benefits, 
beginning effective October 1, 2004, that he was then to 
receive $542.00 per month in pension benefits, and that this 
was based on the veteran's total family income consisting of 
the veteran receiving $6,444.00 annually in Social Security 
benefits, and the veteran's dependent daughter having no 
income.  In that letter, the veteran was advised that he was 
responsible for telling the RO "right away" of changes in 
circumstances, including if his income or the income of his 
dependents changed.  

The RO sent the veteran an October 28, 2004, development 
letter informing that VA had received from him, on September 
15, 2004, a VA Form 21-4138 claiming dependent benefits, and 
that the RO had also received from the veteran a VA Form 21-
686C, as well as copies of birth certificates for four step-
children.  In the October 28, 2004 development letter, the 
veteran was expressly asked to complete VA Form 21-686c, 
listing all dependents to be added, and he was also then 
expressly asked to provide complete net worth and income 
information for all family members, and he was then advised 
that net worth and income must be shown not to exceed certain 
limits to support his claim for dependent benefits.  

In an Improved Pension Eligibility Verification Report, VA 
Form 21-0517-1, received on November 22, 2004, the veteran 
listed his wife as living with him, and stated that her 
annual income was $11,448.00.  He listed his own total income 
coming from Social Security and VA pension, as $1,000 per 
month.   

By a telephone contact on December 17, 2004, the veteran 
clarified that the income he had reported for his wife of 
$11,448.00 annually was erroneous, and that she made $11.90 
per hour and worked 40 hours per week, and thus made 
$24,752.00 annually.  He also then clarified that his income 
of $1,000 consisted solely of Social Security and VA pension.  
It was on the basis of that contact that the veteran's 
household was recognized as having excess income to qualify 
for non-service-connected pension.  

By a December 22, 2004, letter, the RO informed the veteran 
that his countable income for pension purposes included the 
$537.00 per month he received from Social Security, as well 
as his wife's income, which resulted in a combined household 
income, for the purpose of determining VA pension 
eligibility, of $31,196.00, which was in excess of the 
$15,288.00 maximum annual limit for pension for a family of 
six dependents.  

It thus appears clear from the record that the veteran did 
not appropriately notify VA of his wife's actual income 
(rendering him ineligible for VA pension) until December 17, 
2004, thus creating the overpayment.  

The Board must now address the factors to be considered to 
address the question of waiver of overpayment.  

III.  Validity of the Debt

The maximum applicable annual income limit for non-service 
connected pension benefits for a veteran with six dependents, 
for the period in question, was $15,288, while income 
inclusive of the veteran's spouse's income was $31,196 per 
year over the interval in question, resulting in the 
overpayment.  38 U.S.C.A. § 1503 and 38 C.F.R. § 3.271.


IV.  Waiver Analysis

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience. See 38 C.F.R. § 1.962.  The Board has been 
delegated authority to waive such overpayments.  38 C.F.R. 
§ 1.963.  The standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

In making this determination, consideration will be given to 
the following non-exclusive list of elements to be 
considered:

(1) Fault of the debtor. Where actions of the 
debtor contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would 
deprive debtor or family of basic necessities.

(4) Defeat the purpose. Whether the withholding of 
benefits or recovery would nullify the objective 
for which the benefits were intended.

(5) Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance 
on Department of Veterans Affairs benefits results 
in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).  

In determining whether a waiver of indebtedness may be 
granted, the Board must first address the issue of whether 
fraud, misrepresentation, or bad faith exists, in which case 
waiver of recovery of the debt is precluded.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  It should be emphasized 
that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the loan guaranty 
indebtedness. Id.

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

In this case, the Board does not find outright fraud or 
misrepresentation, but does find bad faith with submissions 
by the veteran creating the overpayment which reasonably 
indicate an intent not to act honestly or fairly.  
Specifically, by his submission on September 15, 2004, of 
information of new dependents based upon his new marriage, 
without informing of his wife's income, and his submission on 
November 22, 2004, of an Improved Pension Eligibility 
Verification Report in which he listed his wife's annual 
income at $11,448.00, rather than her actual annual income of 
$24,752.00, the veteran clearly misinformed VA to create 
false information erroneously qualifying him for pension 
purposes, including based on additional dependents without 
additional household income.  He did this despite his being 
expressly informed, including by the RO's notice and 
development letters sent to the veteran and dated September 
17, 2004, and October 28, 2004, that his entitlement to 
pension was dependent on his family not earning in excess of 
the maximum allowable amount, and that he had to provide 
income of all dependents.  

The Board finds that bad faith was indeed present in this 
case, despite the veteran's protestations to the contrary, 
including in his November 2008 hearing testimony.  Hence 
waiver of overpayment is expressly precluded by law.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).


ORDER

Waiver of overpayment in the amount of $1,322.00, is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


